


EXHIBIT 10.5






LDR HOLDING CORPORATION
STOCK OPTION AGREEMENT
The LDR Holding Corporation (the “Company”) has granted to the Participant named
in the Notice of Grant of Stock Option (the “Grant Notice”) to which this Stock
Option Agreement (the “Option Agreement”) is attached an option (the “Option”)
to purchase certain shares of Stock upon the terms and conditions set forth in
the Grant Notice and this Option Agreement. The Option has been granted pursuant
to and shall in all respects be subject to the terms and conditions of the LDR
Holding Corporation 2013 Equity Incentive Plan (the “Plan”), as amended to the
Date of Grant, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of, and
represents that the Participant has read and is familiar with, the Grant Notice,
this Option Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
shares issuable pursuant to the Option (the “Plan Prospectus”), (b) accepts the
Option subject to all of the terms and conditions of the Grant Notice, this
Option Agreement and the Plan and (c) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Grant Notice, this Option Agreement or the Plan.
1.Definitions and Construction.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.Tax Consequences.
2.1    Tax Status of Option. This Option is intended to be a Nonstatutory Stock
Option and shall not be treated as an Incentive Stock Option within the meaning
of Section 422(b) of the Code.
3.Administration.
All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the Officer has apparent authority with respect to such matter, right,
obligation, or election.
4.Exercise of the Option.
4.1    Right to Exercise. Except as otherwise provided herein, the Option shall
be exercisable on and after the Date of Grant and prior to the termination of
the Option (as provided in Section 6) in an amount not to exceed the number of
Vested Shares less the number of shares previously acquired upon exercise of the
Option. In no event shall the Option be exercisable for more shares than the
Number of Option Shares, as adjusted pursuant to Section 9.

1

--------------------------------------------------------------------------------




4.2    Method of Exercise. Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company. An electronic Exercise Notice must be digitally signed or authenticated
by the Participant in such manner as required by the notice and transmitted to
the Company or an authorized representative of the Company (including a
third-party administrator designated by the Company). Each Exercise Notice,
whether electronic or written, must state the Participant’s election to exercise
the Option, the number of whole shares of Stock for which the Option is being
exercised and such other representations and agreements as to the Participant’s
investment intent with respect to such shares as may be required pursuant to the
provisions of this Option Agreement. Further, each Exercise Notice must be
received by the Company prior to the termination of the Option as set forth in
Section 6 and must be accompanied by full payment of the aggregate Exercise
Price for the number of shares of Stock being purchased. The Option shall be
deemed to be exercised upon receipt by the Company of such electronic or written
Exercise Notice and the aggregate Exercise Price and all applicable Taxes.
4.3    Payment of Exercise Price.
(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.
(b)Limitations on Forms of Consideration. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.
(i)Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker
(reasonably satisfactory to the Company for purposes of administering such
procedure in compliance with any applicable pre-clearance or pre-notification
requirements) in a form acceptable to the Company providing for the assignment
to the Company of the proceeds of a sale with respect to shares of Stock
acquired upon the exercise of the Option in an amount not less than the
aggregate Exercise Price for such shares.
(ii)Net-Exercise. A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value on the date of exercise that does not exceed the aggregate Exercise
Price for the shares with respect to which the Option is exercised, and (2) the
Participant shall pay to the Company in cash the remaining balance of such
aggregate Exercise Price not satisfied by such reduction in the number of whole
shares to be issued. Following a Net-Exercise, the number of shares remaining
subject to the Option, if any, shall be reduced by the sum of (1) the net number
of shares issued to the Participant upon such exercise, and (2) the number of
shares deducted by the Company for payment of the aggregate Exercise Price.
(iii)Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value on the date of
exercise that does not exceed the aggregate Exercise Price for the shares with
respect to which the Option is exercised, and (2) the Participant’s payment to
the Company in cash of the remaining balance of such aggregate Exercise Price
not satisfied by such shares’ Fair Market Value. A Stock Tender Exercise shall
not be permitted if it would constitute a violation of the provisions of any
law, regulation

2

--------------------------------------------------------------------------------




or agreement restricting the redemption of the Company’s stock. The Option may
not be exercised by tender to the Company, or attestation to the ownership, of
shares of Stock unless such shares either have been owned by the Participant for
the period of time required by the Company to avoid a charge to the Company’s
earnings for financial reporting purposes (and not used for another option
exercise by attestation during such period) or were not acquired, directly or
indirectly, from the Company.
4.4    Tax Withholding.
(a)In General. At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise (to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company Group, if
any, which arise in connection with the Option. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company Group have been satisfied by the Participant.
(b)Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations upon exercise of the Option
by deducting from the shares of Stock otherwise issuable to the Participant upon
such exercise a number of whole shares having a Fair Market Value, as determined
by the Company as of the date of exercise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates.
4.5    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with a Company-designated broker any or all shares
acquired by the Participant pursuant to the exercise of the Option. Except as
provided by the preceding sentence, a certificate for the shares as to which the
Option is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.
4.6    Restrictions on Grant of the Option and Issuance of Shares. The grant of
the Option and the issuance of shares of Stock upon exercise of the Option shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

3

--------------------------------------------------------------------------------




4.7    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.
5.Transferability of the Option.
5.1    Except as provided in Section 5.2, the Option may be exercised during the
lifetime of the Participant only by the Participant or the Participant’s
guardian or legal representative and shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Following the death of the Participant, the Option, to the extent provided in
Section 7, may be exercised by the Participant’s legal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.
5.2    With the consent of the Committee and subject to any conditions or
restrictions as the Committee may impose, in its discretion, the Participant may
transfer during the Participant’s lifetime and prior to the Participant’s
termination of Service all or any portion of the Option to one or more of such
persons (each a “Permitted Transferee”) as permitted in accordance with the
applicable limitations, if any, described in the General Instructions to the
Form S-8 Registration Statement under the Securities Act. No transfer or
purported transfer of the Option shall be effective unless and until: (i) the
Participant has delivered to the Company a written request describing the terms
and conditions of the proposed transfer in such form as the Company may require,
(ii) the Participant has made adequate provision, in the sole determination of
the Company, for satisfaction of the tax withholding obligations of the
Participating Company Group as provided in Section 4.4 that may arise with
respect to the transferred portion of the Option, (iii) the Committee has
approved the requested transfer, and (iv) the Participant has delivered to the
Company written documentation of the transfer in such form as the Company may
require. With respect to the transferred portion of the Option, all of the terms
and conditions of the Grant Notice, this Option Agreement and the Plan shall
apply to the Permitted Transferee and not to the original Participant, except
for (i) the Participant’s rendering of Service, (ii) provision for the
Participating Company Group’s tax withholding obligations, if any, and (iii) any
subsequent transfer of the Option by the Permitted Transferee, which shall be
prohibited except as provided in Section 5.1, unless otherwise permitted by the
Committee, in its sole discretion. The Company shall have no obligation to
notify a Permitted Transferee of any expiration, termination, lapse or
acceleration of the transferred Option, including, without limitation, an early
termination of the transferred Option resulting from the termination of Service
of the original Participant. Exercise of the transferred Option by a Permitted
Transferee shall be subject to compliance with all applicable federal, state and
foreign securities laws; however, the Company shall have no obligation to
register with any federal, state or foreign securities commission or agency such
transferred Option or any shares that may be issuable upon the exercise of the
transferred Option by the Permitted Transferee.
6.Termination of the Option.
The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.
7.Effect of Termination of Service.
7.1    Option Exercisability. The Option shall terminate prior to the Option
Expiration Date as determined below.
(a)Disability. If the Participant’s Service terminates because of the Disability
of the Participant, the Option, may be exercised by the Participant (or the
Participant’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the Option Expiration Date.

4

--------------------------------------------------------------------------------




(b)Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date. The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months after the Participant’s termination of Service.
(c)Termination for Cause. Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act.
(d)Other Termination of Service. If the Participant’s Service terminates for any
reason, except Disability, death or Cause, the Option, may be exercised by the
Participant at any time prior to the expiration of three (3) months after the
date on which the Participant’s Service terminated, but in any event no later
than the Option Expiration Date.
During the limited period of post-Service exercisability, the Option may not be
exercised in the aggregate for more than the number of Vested Shares for which
the Option is, at the time of the Participant’s cessation of Service, vested and
exercisable pursuant to the vesting schedule specified in the Grant Notice or
the special vesting acceleration provisions of Section 8. The Option shall not
vest or become exercisable for any additional shares, following the
Participant’s cessation of Service, except to the extent (if any) specifically
authorized by the Committee, or any subcommittee authorized thereby, pursuant to
an express written agreement with the Participant. Upon the expiration of such
limited exercise period or (if earlier) upon the Option Expiration Date, the
Option shall terminate and cease to be outstanding for any shares for which the
Option has not been exercised.
7.2    Extension if Exercise Prevented by Law. Notwithstanding the foregoing,
other than termination of the Participant’s Service for Cause, if the exercise
of the Option within the applicable time periods set forth in Section 7.1 is
prevented by the provisions of Section 4.6, the Option shall remain exercisable
until the later of (a) thirty (30) days after the date such exercise first would
no longer be prevented by such provisions, or (b) the end of the applicable time
period under Section 7.1, but in any event no later than the Option Expiration
Date.
8.[Effect of Change in Control.
In the event of a Change in Control, (i) the Option shall, immediately prior to
the closing of the Change in Control, vest in full and become exercisable for
all the shares of Stock subject to the Option and (ii) except to the extent that
the Committee determines to cash out the Option in accordance with
Section 13.1(c) of the Plan, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, assume or continue in
full force and effect the Company’s rights and obligations under all or any
portion of the Option (as so accelerated) or substitute for all or any portion
of the Option (as so accelerated) a substantially equivalent option for the
Acquiror’s stock. For purposes of this Section, the Option or any portion
thereof shall be deemed assumed if, following the Change in Control, the Option
confers the right to receive, subject to the terms and conditions of the Plan
and this Option Agreement, for each share of Stock subject to such portion of
the Option immediately prior to the Change in Control, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock on the effective date of the Change in
Control was entitled; provided, however, that if such consideration is not
solely common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon the exercise of the
Option for each share of Stock to consist solely of common stock of

5

--------------------------------------------------------------------------------




the Acquiror equal in Fair Market Value to the per share consideration received
by holders of Stock pursuant to the Change in Control. The Option shall
terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control to the extent that the Option is neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
as of the time of the Change in Control.]1
9.Adjustments for Changes in Capital Structure.
Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number and the Exercise Price
shall be rounded up to the nearest whole cent. In no event may the Exercise
Price be decreased to an amount less than the par value, if any, of the stock
subject to the Option. Such adjustments shall be determined by the Committee,
and its determination shall be final, binding and conclusive.
10.Rights as a Stockholder, Director, Employee or Consultant.
The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.
11.Disposition.
The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement.
12.[Intentionally Left Blank]


___________________
1    Included in certain option grants.

6

--------------------------------------------------------------------------------






13.Miscellaneous Provisions.
13.1    Termination or Amendment. The Committee may terminate or amend the Plan
or the Option at any time; provided, however, that except as provided in Section
8 in connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.
13.2    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.
13.3    Binding Effect. This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
13.4    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Option Agreement provides for effectiveness only upon actual receipt
of such notice) upon personal delivery, or upon deposit in the U.S. Post Office
or foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address of such party set forth in the Grant Notice or
at such other address as such party may designate in writing from time to time
to the other party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Option Agreement,
the Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders any notices to the Participant by the Company, may be
delivered to the Participant electronically. Such means of electronic delivery
may include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.
(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and notices.
13.5    Integrated Agreement. The Grant Notice, this Option Agreement and the
Plan, together with any employment, service or other agreement between the
Participant and a Participating Company referring to the Option, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter. To the extent contemplated
herein or therein, the provisions of the Grant Notice, the Option Agreement and
the Plan shall survive any exercise of the Option and shall remain in full force
and effect.
13.6    Applicable Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of this Option
Agreement shall be governed by the laws of the State of Texas as such laws are
applied to agreements between Texas residents entered into and to be performed
entirely within the State of Texas.
13.7    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

7